Citation Nr: 0906683	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  04-20 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
to include as due to exposure to herbicides.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

4.  Entitlement to service connection for bilateral hip 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 


INTRODUCTION

The Veteran had active military service from June 1960 to 
August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The RO in Waco, Texas thereafter processed 
the claim until jurisdiction over the case was transferred to 
the Reno, Nevada RO in August 2003.  Thereafter, the RO in 
St. Petersburg, Florida assumed jurisdiction over the case.  
The Veteran testified at a Board hearing held at the latter 
RO in August 2006.

The Board notes that on September 21, 2006, VA placed a stay 
on the adjudication of all cases potentially impacted by the 
opinion of the United States Court of Appeals for Veterans 
Claims (Court) in Haas v. Nicholson, 20 Vet. App. 257 (2006).  
In Ribaudo v. Nicholson, 21 Vet. App. 137 (2007) (per curiam 
order), the Court agreed to impose its own stay on VA's 
adjudication of such cases, until such time as the U.S. Court 
of Appeals for the Federal Circuit issued a mandate in the 
pending appeal of the Haas decision.  On May 8, 2008, the 
Federal Circuit issued its decision in Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008) where it reversed the Court.  The 
Federal Circuit issued its mandate in Haas effective October 
16, 2008. 

The appellant in Haas filed a petition for a writ of 
certiorari to the U.S. Supreme Court, which was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009) (No. 08-525).  On January 22, 2009, VA lifted the 
stay imposed on the adjudication of cases potentially 
affected by the Haas litigation.

The issue of service connection for diabetes mellitus is 
addressed in the instant action.  The remaining issues listed 
on the title page are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was not exposed to herbicides in service.

2.  Diabetes mellitus did not originate in service or until 
decades after service, and is not otherwise etiologically 
related to service.



CONCLUSION OF LAW

The Veteran's diabetes mellitus is not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred therein; nor may it be 
presumed to have been due to herbicide exposure.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the 
contemplated notice in October 2002 and June 2004 
correspondences, except for notice concerning the initial 
disability rating and effective date to be assigned in the 
event service connection is granted for his claimed disorder.  
He was provided with notice as to the latter two elements in 
a July 2006 correspondence.  Although his claim was not 
thereafter readjudicated, as will be discussed in further 
detail below, service connection is not warranted for 
diabetes.  Consequently, the failure to readjudicate the 
claim following the provision of notice of the referenced two 
elements can not prejudice him.  See Sanders v. Nicholson, 
487 F.3d 881, 891 (Fed. Cir. 2007) (holding that any error in 
a Veterans Claims Assistance Act notice should be presumed 
prejudicial, and that VA has the burden of rebutting this 
presumption).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  

With respect to VA's duty to assist the Veteran, all 
pertinent records identified by him have been obtained, and 
the record does not suggest that any relevant records remain 
outstanding.  38 U.S.C.A. § 5103A.  The Board notes that 
additional VA treatment records through August 2006 were 
received following the issuance of the statement of the case, 
but not considered in a supplemental statement of the case.  
Those records only show continued treatment for diabetes 
mellitus, and therefore are cumulative of medical records 
that were considered in the statement of the case.  The Board 
consequently finds that remand of the case for the issuance 
of a supplemental statement of the case is not warranted.

The record shows that the Veteran has not been examined in 
connection with his claim.  The Board finds, however, that 
under the circumstances present in this case, a medical 
opinion addressing service connection is not necessary.  In 
this regard, the Board notes that a VA examination or opinion 
is necessary where there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but 
(4) insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the service treatment records are silent for 
any reference to diabetes mellitus.  Nor is there any 
evidence corroborating the Veteran's earlier assertions that 
he visited Vietnam several times in 1963, or that he was 
exposed to herbicides when visiting Korea.  (The Veteran does 
not contend that he visited the Demilitarized Zone in Korea.)  
In short, the available records do not show that he was 
exposed to herbicides in service.  Nor is there any post-
service evidence of diabetes mellitus until more than three 
decades after service.  The earliest date the Veteran himself 
contends he started developing diabetes (described by him as 
being a borderline diabetic) is in the 1970s, more than 5 
years after service.  Nor is there otherwise any evidence 
suggesting a link between his diabetes and service, other 
than his own opinion.  Although the Veteran served as the 
equivalent of a first aid attendant, there is no indication 
that he worked in the medical field after service (or at the 
very least has not worked in that field for decades), and the 
Board finds that his occupation in service was not sufficient 
to qualify him to comment on matters of medical causation.  
His opinions as to the cause of his diabetes consequently do 
not constitute competent evidence, and the Board again notes 
that he does not contend that he observed any pertinent 
symptoms in service or prior to 1970.  Given the absence of 
any evidence of diabetes in service or until many years after 
service, and the absence of competent evidence suggesting a 
link between that disorder and service, the Board concludes 
that a VA examination is not necessary in this case.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

The service treatment records are silent for any complaints 
or findings of diabetes.  His urinalyses were negative for 
any identified abnormalities.  He exhibited defective vision 
which was attributed to either refractive error or to a motor 
vehicle accident.

The service personnel records show that the Veteran served as 
the civilian equivalent of a first aid attendant.  The 
records show that his vessels visited Japan and Korea; the 
records do not reference Vietnam.

The post-service evidence on file is silent for any reference 
to diabetes until 1986.  Private, VA, and Social Security 
Administration (SSA) records for 1972 to August 2006 show 
that in November 1986 he was noted to have borderline Type II 
diabetes mellitus.  No further reference to diabetes is 
contained in the records until 1998, when he was again 
described as being a borderline diabetic.  His glucose levels 
in May 1993 were within the identified reference range for 
normal.  A February 1997 entry notes his contention that he 
was described as borderline diabetic in the 1970s, although 
he denied any current diabetes.  In 1999 and thereafter, the 
Veteran was diagnosed with diabetes mellitus.  None of the 
records suggest that the diabetes originated in service or 
prior to 1999.  The records show that the Veteran does not 
have diabetic retinopathy.

At an April 1994 hearing before a hearing officer, the 
Veteran testified that he served as a hospital corpsman, but 
also accompanied a Marine unit into Vietnam several times 
between January and July of 1963.

In several statements on file, and at his August 2006 travel 
Board hearing, the Veteran contends that he developed 
diabetes from his exposure to various chemical while serving 
at several points in Asia, particularly in the Philippines, 
Thailand and Japan.  He argues that the referenced chemicals 
included tear gas and other irritants, and he noted that he 
served off the coast of Vietnam at one point.

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence of diabetes mellitus during wartime 
service may be presumed if manifested to a compensable degree 
within one year of the Veteran's discharge from service.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

On December 27, 2001, the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001), was enacted, which, inter alia, provided a 
presumption of exposure to herbicides for all veterans who 
served in Vietnam during the Vietnam Era.  Effective December 
27, 2001, and January 1, 2002, 38 C.F.R. § 3.307(a)(6)(iii) 
and 38 C.F.R. § 3.307(a)(6)(ii), respectively, were amended 
to implement the pertinent provisions of the Veterans 
Education and Benefits Expansion Act of 2001 described above.  
See 68 Fed. Reg. 34,539-43 (2003).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii) (2008).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type 2 Diabetes shall be 
service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2008) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) 
(2008) are also satisfied. 38 C.F.R. § 3.309(e) (2008). 

In Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009), the U.S. Court 
of Appeals for the Federal Circuit held that VA's 
interpretation of the phrase "served in the Republic of 
Vietnam" in 38 U.S.C.A. § 1116, to the effect that a veteran 
must set foot on Vietnamese soil, was entitled to deference 
by the courts.
 
The service personnel records do not show that the Veteran 
received any awards or decorations suggesting that he served 
in Vietnam.  Nor do they even show that he served off the 
coast of Vietnam at any point.  In any event, none of the 
evidence suggests that his duties involved visitation in the 
Republic of Vietnam.  Given that the service personnel 
records do not even suggest that he served off the coast of 
Vietnam, the Board finds the Veteran's assertions that he 
visited that country several times in 1963 to lack 
credibility.

Based on the above, the Board finds that the Veteran never 
served in the Republic of Vietnam at any point during the 
recognized dates of the Vietnam Conflict.  He therefore is 
not presumed to have been exposed to herbicides in service.

With respect to whether he was actually exposed to 
herbicides, the Board also finds his testimony that he served 
off the shores of Vietnam to lack credibility.  As to his 
visits to Korea, the Veteran does not contend, and the record 
does not show, that he visited the Demilitarized Zone, and 
the Board notes that the Marine unit to which he was attached 
at times is not one of the units recognized by the Department 
of Defense as having been potentially exposed to herbicides 
while serving in Korea.  With respect to his service in 
Japan, the Board notes that in August 2004 and November 2004 
correspondences, the U. S. Air Force and the Chairman of the 
Joint Chiefs of Staff, respectively, informed Congress that 
there was no documentation suggesting the use or storage of 
herbicides in Okinawa.

In short, there simply is no evidence, other than the 
Veteran's unsupported speculation, that the Veteran was in 
fact exposed to herbicides.  The Board therefore concludes 
that he was not exposed to herbicides in service.  

Given that the Veteran was not exposed to herbicides, service 
connection for diabetes mellitus on an herbicides basis is 
not warranted.

As to whether his diabetes otherwise is due to service, the 
service treatment records are silent for any reference to 
diabetes or related complaints or findings, and there is no 
post-service evidence of diabetes until more than 30 years 
after service.  The Veteran reported at one point that he was 
considered borderline diabetic in the 1970s, but does not 
contend that he was experiencing any symptoms prior to that 
time that were later determined to represent diabetes.  In 
any event, his reported history is inconsistent with the 
medical records on file, which first mention borderline 
diabetes in 1986.  The Veteran was first determined to have 
diabetes in 1999.  In essence, the Veteran has not alleged 
that he noticed symptoms in service or until many years after 
service which he believes represented diabetes.  He instead 
offers his own opinion that the diabetes is related to either 
chemical or herbicide exposure in service.  The Board points 
out, however, that although he had some training as the 
equivalent of a first aid attendant in service, he did not 
work in the medical field after service, and in any event the 
Board finds that his training in service was not sufficient 
to render him competent to offer an opinion concerning 
medical causation.  Consequently, and even assuming some 
exposure to non-herbicide chemical irritants in tear gas 
chamber training, his opinion as to medical causation, 
including with respect to the irritants to which he was 
purportedly exposed in service, is not competent evidence.

In sum, the Veteran was not exposed to herbicides in service.  
There is no competent evidence of diabetes either in service 
or until decades thereafter, and no competent evidence 
linking his diabetes to service, including to exposure to 
chemicals.  As the preponderance of the evidence therefore is 
against the claim, service connection for diabetes mellitus 
is denied.


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as due to exposure to herbicides, is denied.


REMAND

In a May 2006 rating decision, the RO denied service 
connection for bilateral hip disability, and denied 
applications to reopen the issues of service connection for 
PTSD and for residuals of a pulmonary embolism.  In June 
2006, the Veteran submitted a notice of disagreement as to 
those determinations.  There is no indication from the record 
that the Veteran has been issued a statement of the case as 
to those issues.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court 
indicated that in a case in which a veteran expressed 
disagreement in writing with a decision by an agency of 
original jurisdiction and the agency of original jurisdiction 
failed to issue a statement of the case, the Board should 
remand the matter for issuance of a statement of the case.  
Consequently, the Board must remand the above issues for 
further procedural actions.

With respect to the claim for a TDIU, following the issuance 
of the statement of the case on that issue, additional 
evidence was added to the record, including VA treatment 
records through August 2006 containing evidence relevant to 
the claim.  Those records include a notation that the Veteran 
was scheduled for a right total knee arthroplasty in November 
2006.  The record shows that the Veteran's service-connected 
disorders include a right knee disorder.  In light of the 
above, the Board finds that remand is necessary for further 
evidentiary and procedural development.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should take all indicated 
action to issue a statement of the case 
to the Veteran addressing the issue of 
entitlement to a service connection for 
bilateral hip disability, and the issues 
of whether new and material evidence has 
been received to reopen claims for 
service connection for PTSD and for 
residuals of a pulmonary embolism.  The 
Veteran should be clearly advised of the 
need to file a timely substantive appeal 
with respect to the May 2006 rating 
decision.  If a timely substantive appeal 
is thereafter submitted with respect to 
any of those issues, the RO should 
undertake any other indicated 
development.  If, and only if, a timely 
appeal has been perfected, such issue 
should be certified on appeal to the 
Board for the purpose of appellate 
review. 

2.  The RO should contact the Veteran and 
request that he identify specific names, 
addresses, and approximate dates of 
treatment for all health care providers, 
private and VA, to specifically include 
(if appropriate) the facility and/or 
physician(s) who performed the right knee 
surgery originally scheduled for November 
2006, who may possess additional records 
pertinent to his claim for entitlement to 
a TDIU.  When the requested information 
and any necessary authorizations have 
been received, the RO should attempt to 
obtain copies of all pertinent records, 
to include the facility and/or 
physician(s) who performed the right knee 
surgery originally scheduled for November 
2006, which have not already been 
obtained.

3.  The RO should then schedule the 
Veteran for a VA examination to determine 
the impact of the Veteran's service-
connected disorders on his employability.  
All indicated studies must be performed, 
and all findings should be reported in 
detail.  With respect to the Veteran's 
service-connected disorders (right knee 
disability, left knee disability, low 
back disability, bilateral sacroilitis, 
bilateral hearing loss, and tinnitus), 
the examiner is to provide a detailed 
review of the Veteran's pertinent medical 
history, current complaints, and the 
nature and extent of those disorders.  
The examiner then should provide an 
opinion as to whether the service-
connected disorders, alone or in 
combination, render the Veteran unable to 
obtain or maintain substantially gainful 
employment.  The rationale for all 
opinions expressed should be provided.  
The claims files must be made available 
to the examiner for review. 

4.  The RO should then prepare a new 
rating decision and readjudicate the 
issue of entitlement to a TDIU.  If the 
benefit sought on appeal is not granted 
to the Veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case for the issue in appellate 
status, and provide the Veteran and his 
representative an appropriate opportunity 
to respond. 

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran 
until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West,  12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).





______________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


